Title: From George Washington to the Officers of the Virginia Regiment of 1754, 20 January 1771
From: Washington, George
To: Officers of the Virginia Regiment of 1754



Dear Sir,
Mount Vernon Jany 20th 1771

As there has happend several very considerable, & not less surprizing changes respecting the Lands West of the Allegany Mountains since our Flattering prospect about this since twelve months—indeed since the meeting of the officers at Fredericksburg in August last, I think it indispensably necessary that we shoud have another meeting, in order to fix upon some settled plan of operation under our present discouragements, or resolve to let our pretensions sleep till happier times, for this ⟨purpose⟩ I have appointed a meeting at Winchester on the first Monday in March next (being the 4th of the Month) which will allow us as long time to receive further information of the New Charter Government as we ought to delay finishing the Work (begun last Fall) of Surveying. I hope this time and place will be convenient to you as I coud heartily wish for a full meeting of the Parties concernd, that something conclusive may be the result of it.
In full confidence then of seeing you upon this occasion, I defer giving any acct of my journey to the Ohio and passage down the River till I enjoy this satisfaction, this Letter being intended as nothing more than an advertiser of the meeting, in case you shoud not see my notification thereof in the Gazettes. In the mean time I remain Dr Sir Yr Most Obedt Servt

Go: Washington

